DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 12/15/2020.
Claims 1, 4-14 are amended, Claims 15-18 are newly added, Claims 2-3 previously presented.
Claims 1-18 are submitted for examination.
Claims 1-18 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on December 15, 2020 claims priority of foreign application FR1914486 filed on December 16, 2019.

Claim Objections
Claim 9 is objected for following reason.
The claim 9 is written in a form, so it cannot be identified as an independent claim or a dependent claim. In addition Claim 8 is a dabase claim while Claim 9 is a secure, decentralized automated and multi-stakeholder platform claim, and thus both claims are from different statutory classes.  Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations. 

Claim 11 is objected for following reason.
The claim 11 is written in a form, so it cannot be identified as an independent claim or a dependent claim. In addition Claim 1 is a communication method claim while Claim 11 is a system claim, and thus both claims are from different statutory classes.  Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations. 

Claim 12 is objected for following reason.
The claim 12 is written in a form, so it cannot be identified as an independent claim or a dependent claim. In addition Claim 1 is a communication method claim while Claim 12 is a system claim, and thus both claims are from different statutory classes.  Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations. 
Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…an object provided with computation means and means for storing in memory a program and sufficient data to carry out the following operations..”, in Claim 12, “An object provided with computation means and means for storing in memory a program and sufficient data to carry out the following operations”, in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since these claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“an object provided with computation means and means for storing in memory a program” is interpreted as “an Object manufactured by a Manufacturer”, “the manufacturing key pair being recorded in the object” as described in paragraph 12 of the specification.. The object recites sufficient structure. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
a.	Independent Claim 7 recites, “A system for managing secure identities based on a blockchain able to carry out the steps of a process performing ………”. However, the body of the claim lacks definite structure indicative of a physical product. Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category. Examiner submits that specification is silent regarding the status of an object. It is not clear that the object is a hardware or a software.  Examiner suggest amending the disclosure to specify status of an object and adding a hardware processor and/or memory to the claim elements as part of the object in order to be patent-eligible under 35 U.S.C. 101.
Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent Claim 8 recites, “A database, used by the system for managing secure identities based on a blockchain ………”. A database is claimed as an invention. A database is considered as a software.  Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category.
Independent Claim 9 recites, “A secure, decentralized, automated and multi-stakeholder platform for object identity management using a database according to claim 8”. A database is claimed as an invention. A database is considered as a software.  Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 7, 9, 10, 11, 12 and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation(s), “A communication method for the secure management of keys and identities of an Object manufactured by a Manufacturer having a Manufacturer key pair of public key Kp, and private or secret key Ks (Ks.sub.man, Kp.sub.man), and a client having a Client key pair (Ks.sub.client, Kp.sub.client), wherein the management is carried out at least partially on a decentralized blockchain database..”, “b) Publication and recording, in the blockchain, of the decentralized Identifier (DID) of the object”, “c) Providing, by the Manufacturer of the object, of the identifier of the object DID”.
Claim 2 recites limitation(s), “wherein the key pair generator is based on Hierarchical Key Wallets to provide the unique manufacturing key pairs which are diversified from the Manufacturer key pair”. 
Claim 7 recites limitation(s), “the identification of the objects with a list of associated attributes”, “the transfer of ownership and/or operating rights of an object”, “the transfer of ownership and/or operating rights from one user to another”, “the updating of attributes associated with the identity of the object by the owner of an object and/or the entity in charge of its operating rights”.
 Claim 9 recites limitation(s), “the transfer of ownership and/or operating rights of an object”, “the recording of proof of object possession in the shared repository; and the activation/reactivation of objects”.
Claim 10 recites limitation(s), “each node maintaining the blockchain having to be located in a secure environment, and the public identity of each node has to be made available to the other nodes and stakeholders within the shared register”, “the execution of Smart Contract and functions on the blockchain being performed in this secure environment”.
Claim 11 recites limitation(s), “….a message of publication and of recording of the public client key Kp.client”. 
 Claim 12 recites limitation(s), “auto-enrollment using the manufacturing Key pair by publication”.
Claim 13 recites limitation(s), “An identity management system of an identity (ID) service provider, implementing a blockchain and using the objects recorded on a network to fulfill application services (AS) wherein the information provided by the objects are used,”, “and only the identifier of the object and the public manufacturing key are published in the blockchain”. 
  	There is insufficient antecedent basis for these limitation(s) in the claims.
Claims 1, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a limitation, “ f) Auto-enrollment using the manufacturing Key pair by publication, by the object, of its public utilization key (Kp.sub.util) in an enrollment message”. It is not clear what “its” refer to.

Claims 1, 12, 13, 14, 15 and 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “e) Generation of a utilization key pair (Ks.sub.util, Kp.sub.util), the generation preferably being carried out from an unknown generated by the object itself”, Claim 12, recites a limitation, “generation of a utilization key pair (Ks.sub.util, Kp.sub.util), the generation preferably being carried out from an unknown”,  Claim 13, recites, “generation, in the object, of a utilization key pair (Ks.sub.util, Kp.sub.util), the generation preferably being carried out from an unknown generated by the object itself”. Claim 14, recites a limitation, “generation of a utilization key pair (Ks.sub.util, Kp.sub.util), the generation preferably being carried out from an unknown generated by the object itself”. Claim 15 recites a limitation, “wherein the generation, in the object, of a utilization key pair is carried out based on an unknown generated by the object itself”, Claim 16 recites a limitation, “wherein the generation of a utilization key pair is carried out based on an unknown generated by the object itself”.
It is not clear what is an unknown refer to. The specification is silent regarding “an unknown”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmann et al. (US PGPUB. # US 2021/0158372, hereinafter “Dittmann”), and further in view of Mugundan et al. (US PGPUB. # US 2020/0293663, hereinafter “Mugundan”).

Regarding Claim 7, Dittmann teaches,
A system for managing secure identities based on a blockchain able to carry out the steps of a process performing: 
the identification of the objects with a list of associated attributes, [including in particular security identifiers such as cryptographic keys], and recording thereof in a repository of the Manufacturer; (Fig. 1(20), ¶32, “The ownership database 20 stores pairs of object IDs”, Fig. 2, ¶74, “on the other hand, pairs of UIDs and owner IDs (which initially may be the ID of the manufacturer, or of a retailer, if already known) to the ownership database (registry) 20, during a commissioning process S10”, i.e. object identification and attributes are recorded in a database)
the transfer of ownership and/or operating rights of an object from a Manufacturer to a user of the object, for example a service provider using the object, by recording new identities associated with the object; (¶68, “Typically, batches of numerous, similar objects need be commissioned at the same time by manufacturers. Thus, the commissioning process typically deals with sets of objects. The commissioning process is preferably performed by a trusted entity, typically the manufacturer 10 or an initial legal owner of the objects”, Fig. 3(S20, S21), ¶75, “During a second process S20, a given seller 61 offers (at step S21) a given one (or several) of the objects for sale”, Fig. 4 (S50), ¶78, “ Ownership can then be transferred, during a fifth process S50”, “Upon receiving (at step S56) an approval instruction from the device 51, the ownership database 20 registers (at step S57) the buyer 62 as a new owner, and accordingly notifies (steps S58-S59) the buyer 62”, i.e. Examiner submits that initial owner is a manufacturer and the transfer of ownership take place by recording new owner’s information in the database)
the transfer of ownership and/or operating rights from one user to another, by recording new identities associated with the object; (¶68, “Typically, batches of numerous, similar objects need be commissioned at the same time by manufacturers. Thus, the commissioning process typically deals with sets of objects. The commissioning process is preferably performed by a trusted entity, typically the manufacturer 10 or an initial legal owner of the objects”, Fig. 3(S20, S21), ¶75, “During a second process S20, a given seller 61 offers (at step S21) a given one (or several) of the objects for sale”, Fig. 4 (S50), ¶78, “ Ownership can then be transferred, during a fifth process S50”, “Upon receiving (at step S56) an approval instruction from the device 51, the ownership database 20 registers (at step S57) the buyer 62 as a new owner, and accordingly notifies (steps S58-S59) the buyer 62”, i.e. Examiner submits that second time the owner is a first user and the transfer of ownership take place by recording second owner’s information in the database)
the updating of attributes associated with the identity of the object by the owner of an object and/or the entity in charge of its operating rights. (¶67, “the ownership database 20 may eventually record the change of ownership, as in embodiments described herein. The same steps can then be repeated as long as necessary to perform further transactions, which makes it possible to securely track ownerships”, ¶78, ¶45, i.e. attributes associated with identity are updated to record new ownership).
Dittmann does not teach explicitly,
[the identification of the objects with a list of associated attributes], including in particular security identifiers such as cryptographic keys, [and recording thereof in a repository of the Manufacturer];
However, Mugundan teaches,
[the identification of the objects with a list of associated attributes], including in particular security identifiers such as cryptographic keys, (¶21, ¶29, “the information comprises a DID, current configuration information for the particular IoT device 130 (e.g., endpoint information), reference to current configuration information for the particular IoT device 130 (e.g., associated device identifier foundation (DIF) hub), and/or a device public key associated with the particular IoT device 130”, Fig. 3(320, 330, 340), ¶52) [and recording thereof in a repository of the Manufacturer];
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mugundan with the invention of Dittmann .
Dittmann teaches, identifying an object and its associated rights and storing in a blockchain database. Mugundan teaches, creating an identifier of an object and storing in a blockchain. Therefore, it would have been obvious to have creating an identifier of an object and storing in a blockchain of Mugundan with identifying an object and its associated rights and storing in a blockchain database of Dittmann to authenticate an object and easy transfer of object from one owner to another owner. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8, it is a database Claim of above System Claim 7 and therefore Claim 8 is rejected with the same rationale as applied against Claim 7 above.

Regarding Claim 9, it is a secure decentralized, automated and multi-stakeholder  platform Claim of above System Claim 7 and therefore Claim 9 is rejected with the same rationale as applied against Claim 7 above.

Claims 3-6 and 17-18 are objected.
Claims 3-6 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
	Ross et al. (US PGPUB. # US 2021/0110004) discloses, a combination of digital fingerprint authentication techniques, processes, programs, and hardware that facilitate the assignment, management, and enforcement of rights related to the usage of a physical object and associated digital objects or a digital object itself. An unspoofable, secure linkage is created between a physical key object through its digital fingerprint to one or more digital, physical, or hybrid objects (protected assets), where there need be no other relationship between the key object and the protected assets than the key object digital fingerprint. The digital fingerprint must be unambiguously derived from the key object. It should remain matchable with high confidence even as the key object ages or wears. A rights server or platform qualifies access to a protected asset based on the linked digital fingerprint and manages distribution and usage of the asset according to policies and rights stored in or associated to the digital fingerprint.
	Werener et al. (US PGPUB. # US 2021/0091960) discloses, one or more of receiving a signed storage request which comprises a unique identifier of an object, a public key of the object, and a signed security value associated with the object, determining, via code installed on a database node, whether the signed storage request is valid based on a signature of the signed storage request and a signature of the signed security value of the object, and in response to validation of the signed storage request, generating a storage object based on the signed storage request which includes the unique identifier, the public key of the object, and the signed security value, and storing the generated storage object in a database including the database node.
	Curtis et al. (US PGPUB. # US 2019/0349346)  discloses, a registry apparatus is provided for maintaining a device registry of agent devices for communicating with application providing apparatus. The registry comprises authentication information for uniquely authenticating at least one trusted agent device. In response to an authentication request from an agent device, the authentication information for that device is obtained from the registry, and authentication of the agent device is performed. If the authentication is successful, then application key information is transmitted to at least one of the agent device and the application providing apparatus.
	Rolf Lindemann (US PGPUB. # US 2019/0222424) discloses, a method for binding verifiable claims. For example, one embodiment of a system comprises: a client device; an authenticator of the client device to securely store authentication data including one or more verifiable claims received from one or more claim providers, each verifiable claim having attributes associated therewith; and claim/attribute processing logic to generate a first verifiable claim binding for a first verifiable claim issued by the claim provider; wherein the authenticator is to transmit a first signature assertion to a first relying party to authenticate with the first relying party, the first signature assertion including an attribute extension containing data associated with the first verifiable claim binding.
	Kumar et al. (US PGPUB. # US 2019/0163912) discloses, a method of building a device historian, across a supply chain of device manufactures and managers, by a plurality of device management services comprising an enrollment service, an update service, a policy service, and an analytics service, a transaction connector, a blockchain broker service participating as a node in a blockchain network, and transaction filters. The method comprises sending, by the plurality of device management services a transaction record over the transaction connector to the blockchain broker service, receiving, by the blockchain broker service, the transaction record, filtering, by the blockchain broker service, information in the transaction record based on the transaction filters, preparing, by the blockchain broker service, a versioned block based on the filtered information from the transaction record, and adding, by the blockchain broker service, the versioned block to the blockchain network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498